   Case 4:21-cv-00154-SDJ-KPJ Document 38 Filed 05/07/21 Page 1 of 1 PageID #: 353




SENDER: COMPLETE THIS SECTION
   Complete items 1,2, and 3.
¦ Print your name and address on the reverse
   so that we can return the card to ou.                                                                   Addressee
¦ Attach this card to the back of the mailpiece,     B. Received by (Prinh
   or on the front if space permits.
1. Article Addressed to:                           |jl"iS ls d lifS d jess different from item 17 Yes
  Al M. lA/lii i s                                 I. f ILffBoi rfer livery address below: No
                                                   lr 4 2/ C</16 /

                                          CLERK, U L DLSTBIGT-GQHST.
                                                                      WS
                                                                      festrlcted Delivery
                                                                                               Priority Mail Express®
                                                                                               Registered Mail™
                                                                                               Registered Mail Restricted
                                                                                               Delivery
                                                                   Restricted Delivery         Signature Confirmation™
                                                                                               Signature Confirmation
                                                                        Restricted Delivery    Restricted Delivery
                                                             ail
       l7020 IfilD 0D01 7 fi3 fl??1                ail Restricted Delivery
                            ¦      1 |     uvw juud)
PS Form 3811, July 2020 PSN 7530-02-000-9053                                                Domestic Return Receipt
